DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,234,368 (Zhu).
Regarding claim 1, Zhu discloses a raking barrier panel (see Figures 1-4), comprising:
a plurality of pickets (9), each comprising a pivot pin hole (9-1);
a channel member (10) comprising a web wall defining a plurality of spaced apart openings (10A) each receiving a respective one of the plurality of pickets therethrough (see Figure 1); and
a plurality of picket pivot members (3) in snap-fit engagement with the channel member, each one of the plurality of picket pivot members comprising a pair of opposed end walls (3-11) and a pair of opposed side walls (3-11) together forming a box-like shape, and a pivot pin (3-7) extending from at least one of the pair of opposed side walls and being received by the pivot pin hole of a respective one of the plurality of pickets to define a pivot axis with respect to the channel member (see Figure 2).
Regarding claim 2, Zhu discloses the pair of opposed end walls (3-11), the pair of opposed side walls (3-11), and the pivot pin (3-7) of each one of the plurality of picket pivot members (3) are portions of a same unitary body (see Figure 2 and column 5, line 65, through column 6, line 35).
Regarding claim 3, Zhu discloses each one of the plurality of picket pivot members (3) is formed of a polymeric material (see column 2, line 28).
Regarding claim 4, Zhu discloses each one of the plurality of picket pivot members (3) further comprises a retainer wall (see any one of 3-1, 3-3, 3-4, 3-5, 3-6) cooperating with the channel member (10) to constrain the respective picket pivot member with respect to the channel member (see Figure 1 and column 5, line 65, through column 6, line 35).
Regarding claim 5, Zhu discloses the pivot pin hole (9-1) extends through each one of the plurality of pickets (9) and each one of the plurality of picket pivot members (3) further comprises a second pivot pin (3-7) received in the pivot pin hole (see Figure 2).
Regarding claim 6, Zhu discloses one of the opposed side walls (3-11) of each one of the plurality of picket pivot members (3) includes portions that are separable from each other (see portions 3-7, 3-8, and 3-9 relative to walls 3-11 in Figure 2).
Regarding claim 7, Zhu discloses one of the pair of opposed end walls (3-11) of each one of the plurality of picket pivot members (3) includes a living hinge (see portions 3-7, 3-8, and 3-9 relative to walls 3-11 in Figure 2).
Regarding claim 8, Zhu discloses a raking barrier panel (see Figures 1-4), comprising:
a plurality of pickets (9), each comprising a pivot pin hole (9-1);
a channel member (10) comprising a web wall, and a ledge (see annotated Figure 1 below) running the length of the channel member, the web wall defining a plurality of spaced apart openings (10A) each receiving one of the plurality of pickets therethrough (see Figure 1); and
a plurality of picket pivot members (3), each disposed within the channel member proximate one of the plurality of spaced apart openings and comprising a pair of end walls (3-11), a first side wall (3-11), and a second side wall (3-11) together forming a box-like shape, and a pin (3-7) extending from either the first side wall or the second side wall and being received by the pivot pin hole of one of the plurality of pickets to form a pivot axis (see Figures 1 and 2);
wherein the ledge cooperates with the first side wall of each one of the plurality of picket pivot members to hold the plurality of picket pivot members within the channel member and each of the pickets is pivotable about a respective pin to allow adjustment of a rake angle (see column 7, lines 27-41).

    PNG
    media_image1.png
    443
    582
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 3 of Zhu
Regarding claim 9, Zhu discloses each one of the plurality of picket pivot members (3) further comprises at least one retainer wall (see any one of 3-1, 3-3, 3-4, 3-5, 3-6) cooperating with the channel member (10) to constrain the respective picket pivot member with respect to the channel member (see Figure 1 and column 5, line 65, through column 6, line 35).
Regarding claim 11, Zhu discloses each one of the plurality of picket pivot members (3) is formed of a semi-rigid material (see column 2, line 28).
Regarding claim 12, Zhu discloses one of the pair of end walls (3-11) of each one of the plurality of picket pivot members (3) is a mated end wall (see Figure 2).
Regarding claim 13, Zhu discloses one of the pair of opposed end walls (3-11) of each one of the plurality of picket pivot members (3) includes a living hinge (see portions 3-7, 3-8, and 3-9 relative to walls 3-11 in Figure 2).
Regarding claim 14, Zhu discloses pair of end walls (3-11), the first side wall (3-11), the second side wall (3-11), and the pivot pin (3-7) of each one of the plurality of picket pivot members (3) are portions of the same unitary body (see Figure 2 and column 5, line 65, through column 6, line 35).
Regarding claim 15, Zhu discloses a raking barrier panel (see Figures 1-4), comprising:
a plurality of pickets (9), each comprising a pivot pin hole (9-1);
a channel member (10) comprising a web wall, a first side wall extending from the web wall, and a second side wall extending from the web wall (see Figure 1), a first ledge (see annotated Figure 1 above) extending from the first side wall and running the length of the channel member, and a second ledge (opposite the first ledge) extending from the second side wall and running the length of the channel member, the web wall defining a plurality of spaced apart openings (10A) each receiving one of the plurality of pickets therethrough (see Figure 1); and
a plurality of picket pivot members (3), each disposed within the channel member proximate one of the plurality of spaced apart openings and comprising a pair of end walls (3-11), a first side wall (3-11), and a second side wall (3-11), at least one retainer wall (see any one of 3-1, 3-3, 3-4, 3-5, 3-6), and a pin (3-7) extending from the first side wall and being received by the pivot pin hole of one of the plurality of pickets to form a pivot axis (see Figure 1); 
wherein the first ledge cooperates with the first side wall of each one of the plurality of picket pivot members and the second ledge cooperates with the second side wall of each one of the plurality of picket pivot members to hold the plurality of picket pivot members within the channel member and the at least one retainer wall of each one of the plurality of picket pivot members cooperates with the channel member to constrain the respective picket pivot member with respect to the channel member (see Figures 1-4);
wherein each of the pickets is pivotable about a respective pin to allow adjustment of a rake angle (see column 7, lines 27-41).
Regarding claim 18, Zhu discloses each one of the plurality of picket pivot members (3) is formed of a semi-rigid material (see column 2, line 28).
Regarding claim 19, Zhu discloses for each one of the plurality of picket pivot members (3) the pair of end walls (3-11), the first side wall (3-11), the second side wall (3-11), the at least one retainer wall (see any one of 3-1, 3-3, 3-4, 3-5, 3-6), and the pin are all portions of the same unitary body (see Figure 2 and column 5, line 65, through column 6, line 35).
Regarding claim 20, Zhu discloses the pivot pin hole (9-1) extends through each one of the plurality of pickets (9) and each one of the plurality of picket pivot members (3) further comprises a second pivot pin (3-7) received in the pivot pin hole (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of US 7,152,849 (Graber).
Regarding claim 10, Zhu discloses the raking barrier panel of claim 9, but does not expressly disclose the channel member (10) further comprises a rib extending from an interior surface of the channel member, the rib in engagement with the retainer wall (see any one of 3-1, 3-3, 3-4, 3-5, 3-6) of each one of the plurality of picket pivot members (3).
Graber teaches a channel member (50) further comprises a rib (60) extending from an interior surface of the channel member, the rib in engagement with a retainer wall (32) of each one of a plurality of picket pivot members (10) in order to locate and fasten the components of a raking barrier panel together (see Figure 8 and column 3, lines 14-32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the raking barrier panel of Zhu such that the channel member further comprises a rib extending from an interior surface of the channel member, the rib in engagement with the retainer wall of each one of the plurality of picket pivot members, as taught in Graber, in order to locate and fasten the components of a raking barrier panel together.
Regarding claim 16, Zhu discloses the raking barrier panel of claim 15, but does not expressly disclose the channel member (10) further comprises at least one rib extending from an interior surface of the channel member.
Graber teaches a channel member (10) further comprises at least one rib (60) extending from an interior surface of the channel member in order to locate and fasten the components of a raking barrier panel together (see Figure 8 and column 3, lines 14-32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the raking barrier panel of Zhu such that the channel member further comprises at least one rib extending from an interior surface of the channel member, as taught in Graber, in order to locate and fasten the components of a raking barrier panel together.
Regarding claim 17, the combination of Zhu and Graber teaches the at least one rib (60 of Graber) cooperates with the at least one retainer wall (see any one of 3-1, 3-3, 3-4, 3-5, 3-6 of Zhu; 32 of Graber) of each one of the plurality of picket pivot members (3 of Zhu; 10 of Graber) to constrain the plurality of picket pivot members with respect to the channel member (10 of Zhu; 50 of Graber).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
August 17, 2022